In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1139V
                                       Filed: April 28, 2015
                                           Unpublished

****************************
LARRY THOMPSON,                        *
                                       *      Entitlement; Damages Based on Proffer;
                    Petitioner,        *      Tetanus, Diphtheria, acellular Pertussis;
                                       *      Tdap; Shoulder Injury Related to
                                       *      Vaccine Administration; SIRVA;
SECRETARY OF HEALTH                    *      Adhesive Capsulitis; Glenohumeral
AND HUMAN SERVICES,                    *      Arthritis; Special Processing Unit
                                       *
                    Respondent.        *
                                       *
****************************
William Cochran, Esq., Black, McLaren, Jones, Ryland & Griffee, P.C., Memphis, TN for
       petitioner.
Lara Englund, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                                DECISION1

Vowell, Chief Special Master:

       On November 24, 2014, Larry Thompson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he developed a “shoulder injury
related to vaccine administration (SIRVA), adhesive capsulitis, glenohumeral arthritis,
and shoulder pain resulting from adverse effects of a [tetanus, diphtheria, acellular
pertussis] TDaP vaccination administer on January 27, 2014.” Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On March 30, 2015, respondent filed a Rule 4(c) report indicating she believes
the “petitioner’s alleged injury is consistent with a shoulder injury related to vaccine
administration (SIRVA) . . . [and] was caused-in-fact by the Tdap vaccination he

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
received on January 27, 2014.” Respondent’s Rule 4 Report at 2. Because the scope
of the injury conceded by respondent (SIRVA) was more limited than what was alleged
in the petition, the OSM staff attorney managing this case contacted the parties by email
to determine if petitioner had agreed to limit his claim to the injury specified by
respondent. The parties indicated they had not discussed the matter and would like to
discuss the issue of damages to determine if they could reach an informal agreement
on that issue.

        On April 27, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating “petitioner should be awarded $118,571.53 . . . [which] accounts for all
elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be
entitled.” Proffer at 1. Although the proffer indicated petitioner agreed (see id.), the
OSM staff attorney managing this case communicated with the parties to ensure that
the damages listed in the proffer represented all damages with regard to petitioner’s
claim. The parties confirmed by email communication that the proffer was for damages
from all injuries alleged in the petition.

       I find that petitioner is entitled to compensation. Pursuant to the terms stated
in the attached Proffer, I award petitioner a lump sum payment of $118,571.53 in the
form of a check payable to petitioner, Larry Thompson. This amount represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
             Case 1:14-vv-01139-UNJ Document 15 Filed 04/26/15 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

LARRY THOMPSON,                                      )
                                                     )
                      Petitioner,                    )
                                                     )
        v.                                           ) No. 14-1139V
                                                     ) Chief Special Master Denise Vowell
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                      Respondent.                    )
                                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        Respondent proffers that, based on the evidence of record, petitioner should be awarded

$118,571.53. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); -15(a)(3)(A); and -15(a)(4). Petitioner agrees.

II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made as

lump sum payment of $118,571.53, in the form of a check payable to petitioner. 1 Petitioner is a

competent adult. Evidence of guardianship is not required in this case. This amount accounts

for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be

entitled.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General



1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
         Case 1:14-vv-01139-UNJ Document 15 Filed 04/26/15 Page 2 of 2



                                    RUPA BHATTACHARYYA
                                    Director
                                    Torts Branch, Civil Division

                                    VINCENT J. MATANOSKI
                                    Deputy Director
                                    Torts Branch, Civil Division

                                    LINDA RENZI
                                    Senior Trial Counsel
                                    Torts Branch, Civil Division

                                    s/ LARA A. ENGLUND
                                    LARA A. ENGLUND
                                    Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146 Benjamin Franklin Station
                                    Washington D.C. 20044-0146
                                    Tel: (202) 307-3013
                                    E-mail: lara.a.englund@usdoj.gov

Dated: April 27, 2015




                                       2